15736717DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the reply filed December 7, 2020 (hereinafter “Reply”) and the correspondence received through February 17, 2021.
Claims 1 and 16 are amended.
Claims 9 and 14 are canceled.
Claims 1-8, 10-13, and 15-18 are pending.

Information Disclosure Statement
The information disclosure statements received October 7, 2020 and February 17, 2021 and their contents have been considered.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10-13, and 15-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-8, 10-13, and 15-18 are directed to an abstract idea without significantly more as required by the Alice test as discussed below.

Step 1
Claims 1-8, 10-13, and 15-18 are directed to a process, machine, manufacture, or composition of matter. 

Step 2A
Claims 1-8, 10-13, and 15-18 are directed to abstract ideas, as explained below. 
Prong one of the Step 2A analysis requires identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea; and determining whether the identified limitation(s) falls within at least one of the groupings of abstract ideas of mathematical concepts, mental processes, and certain methods of organizing human activity.
The claims recite the following limitations. Claims 1 and 16 recite generating one or more unique identifiers corresponding to a device of a consumer; receiving (i) an identifier of a payment card of the consumer and (ii) a unique identifier corresponding to a particular online transaction, generated by at least one of a merchant, a partner or a payment processor; receiving (i) the one or more unique identifiers corresponding to the device of the consumer, and (ii) the unique identifier corresponding to the particular online transaction; generating a first mapping between the one or more unique identifiers corresponding to the device of the consumer and the identifier of the payment card of the consumer, utilizing the unique identifier corresponding to the particular online transaction, wherein the first mapping includes at least one of the unique identifiers corresponding to a device of the consumer; receiving (i) the one or more unique identifiers corresponding to the device of the consumer and (ii) an identifier of an online behavior of the consumer; generating a second mapping between the one or more unique identifiers corresponding to the device of the consumer and the identifier of an online behavior of the consumer; receiving data reflective of an offline payment transaction, the offline payment transaction data comprising the identifier of the payment card; identifying a link between the online behavior and the offline transaction by matching the one or more unique identifiers corresponding to the device of the consumer and the identifier of the payment card in the generated first mapping, the generated second Claims 5, 13, 17, and 18 further specify which data is received or characteristics of the data. Claims 12 and 18 further specify how the first mapping is generated.
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as certain methods of organizing human activity—such as fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)—for the following reasons. First, the claimed features identified above are commercial or legal interactions including advertising, marketing or sales activities and business relations. Second, the claimed features identified above manage personal behavior or relationships or interactions between people, including following rules or instruction. 
Thus, the concepts set forth in claims 1-8, 10-13, and 15-18 recite abstract ideas. 

Prong two of the Step 2A requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. “Integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Further, “integration into a practical application” uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application, such as considerations discussed in M.P.E.P. § 2106.05(a)-(h). 
Claim 1 recites a linking server which includes various software components, a device of a consumer, and application programming interface (API) for receiving information upon submission of an online payment transaction, and an online payment page, and receiving and transmitting data to and from the various devices. Claims 2-4, 6-8, 10, 11, and 15 recites various techniques or mechanisms for receiving an identifier, e.g., by using a browser cookie, a payment page, an API, pixel tags including image- and Javascript- based pixel tags, a log file, and via a network interface. Claim 16 recites similar features as claim 1 and adds a processor and memory.
The identified judicial exception(s) are not integrated into a practical application for the following reasons.
First, evaluated individually, the additional elements do not integrate the identified abstract ideas into a practical application. The additional computer elements identified above—the linking server, software components, processor, device, memory, log file, API, pixel tags, payment page and network interface—are recited at a high level of generality (see, e.g., applicant’s specification at ¶ [0026]-[0031] and [0042]-[0043]). Inclusion of these elements amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. § 2106.05(f). The use of conventional computer elements to receive and transmit tracking and consumer information between devices is the insignificant, extra-solution activity of mere data gathering in conjunction with a law of nature or abstract idea. See M.P.E.P. § 2106.05(g). To the extent that the claims transform data, the mere manipulation of data is not a transformation. See M.P.E.P. § 2106.05(c). Inclusion of log file, API, various kinds of pixel tags in the claims amounts to generally linking the use of the judicial exception to a particular technological environment or field of use. See M.P.E.P. § 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Second, evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improve the functioning of a computer or improves any other technology. See 
Thus, claims 1-8, 10-13, and 15-18 recite mathematical concepts, mental processes, or certain methods of organizing human activity without including additional elements that integrate the exception into a practical application of the exception.
Accordingly, claims 1-8, 10-13, and 15-18 are directed to abstract ideas.

Step 2B
Claims 1-8, 10-13, and 15-18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.
The analysis above describes how the claims recite the additional elements beyond those identified above as being directed to an abstract idea, as well as why identified judicial exception(s) are not integrated into a practical application. These findings are hereby incorporated into the analysis of the additional elements when considered both individually and in combination. Additional features of these analyses are discussed below.
Evaluated individually, the additional elements do not amount to significantly more than a judicial exception. In addition to the factors discussed regarding Step 2A, prong two, these additional computer elements also provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to receive and transmit tracking and consumer information is the well-understood, routine, and conventional computer functions of receiving or transmitting data over a network, e.g., the Internet, and does not impose any meaningful limit on the computer implementation of the identified abstract ideas. See pixel tags to track and identify users is the likewise the well-understood, routine, and conventional computer functions of utilizing conventional or generic pixel tags. Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. In addition to the factors discussed regarding Step 2A, prong two, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely amount to mere instructions to implement the identified abstract ideas on a computer.
Thus, claims 1-8, 10-13, and 15-18, taken individually and as an ordered combination of elements, are not directed to eligible subject matter since they are directed to an abstract idea without significantly more.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 10-13, and 15-18 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Fordyce, III et al. (U.S. Pub. No. 2011/0035278 A1) (hereinafter “Fordyce”).

Claims 1 and 16: Fordyce, as shown, discloses the following limitations:
generating, by a linking server, one or more unique identifiers corresponding to a device of a consumer (see at least ¶ [0095]: the user data (125) includes an identifier of the user (101), such as a global unique identifier (GUID), a personal account number (PAN) (e.g., credit card number, debit card number, or other card account number), or other identifiers that uniquely and persistently identify the user (101) within a set of identifiers of the same type. Alternatively, the user data (125) may include other identifiers, such as an Internet Protocol (IP) address of the user (101), a name or user name of the user (101), or a browser cookie ID—i.e., an identifier corresponding to a device of a consumer—which identify the user (101) in a local, temporary, transient and/or anonymous manner. Some of these identifiers of the user (101) may be provided by publishers, advertisers, ad networks, search engines, merchants, or the user tracker (113). In one embodiment, such identifiers are correlated to the user (101) based on the overlapping or proximity of the time period of their usage to establish an identification reference table; see also at least ¶ [0102]: a look up table is used to map browser cookie information (e.g., IP address, timestamp, cookie ID)—i.e., also an identifier corresponding to a device of a consumer—to the account data (111) that identifies the user (101) in the transaction handler (103); see also at least ¶ [0204]: the retailer may provide the browser cookie associated with the user (101) to the operator of the transaction handler (103); see also at least ¶ [0044]: downloading the advertisement (119) in a browser at the point of interaction (107), the URL directs the browser to the transaction handler (103) to receive a transparent pixel, or other token—i.e., also an identifier corresponding to a device of a consumer—that may be added to the advertisement without impacting the appearance or impression of the advertisement (119). In the process of providing the pixel, the transaction handler (103) can ascertain the source of the webpage (e.g., referral URL) in which the advertisement (119) appears. The transaction handler (103) can also ascertain the IP address of the point of interaction (107) or other identifier, such as a browser cookie;  see also at least ¶ [0145]: based on the referral uniform resource locators (URL) that cause the advertisement network to load advertisements in various web pages—i.e., also an identifier corresponding ;
transmitting, by the linking server, the one or more unique identifiers to the device of the consumer (see at least ¶ [0146]: a look up table is used to map browser cookie information (e.g., IP address, timestamp, cookie ID) to the account data (111) that identifies the user (101) in the transaction handler (103); see also at least ¶ [0204]: the retailer may provide the browser cookie associated with the user (101) to the operator of the transaction handler (103). The retailer provides the browser cookie that, at some point, finds its way on the user’s computer; see also at least ¶ [0044]: downloading the advertisement (119) in a browser at the point of interaction (107), the URL directs the browser to the transaction handler (103) to receive a transparent pixel, or other token—i.e., also an identifier corresponding to a device of a consumer—that may be added to the advertisement without impacting the appearance or impression of the advertisement (119); see also at least ¶¶ [0052] and [0442]-[0448]; see also at least ¶ [0145]);
receiving, at the linking server, from a data source other than the device of the consumer via an application programming interface upon submission of an online payment transaction (see at least ¶ [0282]: the entity operating the transaction handler (103) provides the intelligence information in real time as the request for the intelligence information occurs. In other embodiments, the entity operating the transaction handler (103) may provide the intelligence information in batch mode. The intelligence information can be delivered via online communications (e.g., via an application programming interface (API) on a website, or other information server), or via physical transportation of a computer readable media that stores the data representing the intelligence information; see also at least ¶¶ [0052] and [0442]-[0448]; see also at least ¶ [0242]):
(i) an identifier of a payment card of the consumer (see at least ¶ [0104]: the portal (143) is configured to observe a card number of a user (101) while the user (101) uses an IP address to make an online transaction. Thus, the portal (143) can identify a consumer account (146) based  and
(ii) a unique identifier corresponding to a particular online transaction , generated by at least one of a merchant, a partner or a payment processor that hosts an online payment page associated with the online payment transaction (see at least ¶ [0105]: when the user (101) makes a payment online by submitting the account information (142) to the transaction terminal (105) (e.g., an online store), the transaction handler (103) obtains the IP address from the transaction terminal (105) via the acquirer processor (147). The transaction handler (103) stores data to indicate the use of the account information (142) at the IP address at the time of the transaction request; see also at least ¶ [0169]: when the user (101) uses the account identifier (181) to make purchases as a member, the merchant may further provide information about the purchases—i.e., unique identifiers corresponding to a particular only transaction—and the transaction handler (103) can store the information about the purchases as part of the loyalty record (187); see also at least ¶ [0195]: merchants generate stock-keeping unit (SKU) or other specific information that identifies the particular goods and services purchased by the user (101) or customer—i.e., unique ;
receiving, by a card matching component [of] the linking server, through the online payment page (see at least ¶ [0106]: when the account information (142) is entered into the transaction terminal (105) (e.g., an online store or an online shopping cart system), the user (101) is connected to the portal (143) for the verification of the password (e.g., via a pop up window, or via redirecting the web browser of the user (101)). The transaction handler (103) accepts the transaction request after the password is verified via the portal (143). Through this verification process, the portal (143) and/or the transaction handler (103) obtain the IP address of the user (101) at the time the account information (142) is used; see also at least ¶ [0386]; see also at least ¶¶ [0052] and [0442]-[0448]; see also at least ¶ [0105]):
(i) the one or more unique identifiers corresponding to the device of the consumer (see at least ¶ [0106]; see also at least ¶ [0095]: the user data (125) may include other identifiers, such as an Internet Protocol (IP) address of the user (101), a name or user name of the user (101), or a browser cookie ID—i.e., an identifier corresponding to a device of a consumer—which identify the user (101) in a local, temporary, transient and/or anonymous manner. Some of these identifiers of the user (101) may be provided by publishers, advertisers, ad networks, search engines, merchants, or the user tracker (113); see also at least ¶ [0102]: a look up table is used to map browser cookie information (e.g., IP address, timestamp, cookie ID)—i.e., also an identifier corresponding to a device of a consumer—to the account data (111) that identifies the user (101) in the transaction handler (103); see also at least ¶ [0044]: downloading the advertisement (119) in a browser at the point of interaction (107), the URL directs the browser to the transaction handler (103) to receive a transparent pixel, or other token—i.e., also an identifier corresponding to a device of a consumer—that may be added to the advertisement without impacting the appearance or impression of the advertisement (119). In the process of providing the pixel, the transaction handler (103) can ascertain the source of the webpage (e.g., referral URL) in which the advertisement (119) appears. The transaction handler (103) can also ascertain the IP address of the point of interaction (107) or other identifier, such as a browser cookie;  see also at least ¶ [0145]: based on the referral uniform resource locators (URL) that cause the advertisement network to load advertisements in various web pages—i.e., also an identifier corresponding to a device of a consumer—the advertisement network can determine the online behavior of the user (101) via analyzing the web pages that the user (101) has visited; see also at least ¶ [0146]: when the user (101) makes an online purchase from a web page that contains an advertisement that is tracked with the cookie identity, the cookie identity can be correlated to the online transaction and thus to the account of the user (101); see also at least ¶ [0035]: the advertisement is presented to a customer in an online environment. For example, , and 
(ii) the unique identifier corresponding to the particular online transaction (see at least ¶ [0105]: when the user (101) makes a payment online by submitting the account information (142) to the transaction terminal (105) (e.g., an online store), the transaction handler (103) obtains the IP address from the transaction terminal (105) via the acquirer processor (147). The transaction handler (103) stores data to indicate the use of the account information (142) at the IP address at the time of the transaction request; see also at least ¶ [0169]: when the user (101) uses the account identifier (181) to make purchases as a member, the merchant may further provide information about the purchases—i.e., unique identifiers corresponding to a particular only transaction—and the transaction handler (103) can store the information about the purchases as part of the loyalty record (187); see also at least ¶ [0195]: merchants generate stock-keeping unit (SKU) or other specific information that identifies the particular goods and services purchased by the user (101) or customer—i.e., unique identifiers corresponding to a particular only transaction. The SKU information may be provided to the operator of the transaction handler (103) that processed the purchases. The operator of the transaction handler (103) may store the SKU information as part of transaction data (109), and reflect the SKU information for a particular transaction in a transaction profile (127 or 131) associated with the person involved in the transaction; see also at least ¶ [0207]: the transaction profile of a user; see also at least ¶ [0245]: when the user (101) makes a purchase according to the advertisement (119), the offer (186) is redeemed in connection with the payment transaction processed by the transaction terminal (105) and the transaction handler (103). Based on the redemption of the offer (186) in connection with the payment transaction, the correlator (117) correlates the transaction data (109) about the payment transaction—i.e., unique identifiers corresponding to a particular only transaction—with the offer (186) and thus, with the advertisement (119); see also at least ¶ [0246]: offer identifiers are associated with particular transactions; see also at least ¶ [0275]: the transaction data (109) ; 
generating, by the card matching component of the linking server, a first mapping between the one or more unique identifiers corresponding to the device of the consumer and the identifier of the payment card of the consumer, utilizing the unique identifier corresponding to the particular online transaction wherein the first mapping includes at least one of the unique identifier corresponding to a device of the consumer (see at least ¶ [0104]: the cookie ID as observed by the second user tracker (113) can be linked to the card number of the user (101) as observed by the first user tracker (113). The first user tracker (113) may be operated by the same entity operating the transaction handler (103) or by a different entity. Once the correlation between the cookie ID and the card number is established via a database or a look up table, the cookie ID can be subsequently used to identify the card number of the user (101) and the account data (111); see also at least ¶ [0102]: a look up table is used to map browser cookie information (e.g., IP address, timestamp, cookie ID)—i.e., also an identifier corresponding to a device of a consumer—to the account data (111) that identifies the user (101) in the transaction handler (103); see also at least ¶ [0105]: when the user (101) makes a payment online by submitting the account information (142) to the transaction terminal (105) (e.g., an online store), the transaction handler (103) obtains the IP address from the transaction terminal (105) via the acquirer processor (147). The transaction handler (103) stores data to indicate the use of the account information (142) at the IP address at the time of the transaction request; see also at least ¶ [0169]: when the user (101) uses the account identifier (181) to make purchases as a member, the merchant may further provide information about the purchases—i.e., unique identifiers corresponding to a particular only transaction—and the transaction handler (103) can store the information about the purchases as part of the loyalty record (187); see also at least ¶ [0195]: merchants generate stock-keeping unit (SKU) or other specific information that identifies ;
receiving, by a partner matching component of the linking server (see at least ¶¶ [0052] and [0442]-[0448]), from the device of the consumer:
(i) one or more unique identifiers corresponding to the device of the consumer (see at least ¶ [0106]; see also at least ¶ [0095]: the user data (125) may include other identifiers, such as an Internet Protocol (IP) address of the user (101), a name or user name of the user (101), or a browser cookie ID—i.e., an identifier corresponding to a device of a consumer—which identify the user (101) in a local, temporary, transient and/or anonymous manner; see also at least ¶ [0044]: downloading the advertisement (119) in a browser at the point of interaction (107), the URL directs the browser to the transaction handler (103) to receive a transparent pixel, or other token—i.e., also an identifier corresponding to a device of a consumer—that may be added to the advertisement without impacting the appearance or impression of the advertisement (119). In the process of providing the pixel, the transaction handler (103) can ascertain the source of the webpage (e.g., referral URL) in which the advertisement (119) appears. The transaction handler (103) can also ascertain the IP address of the point of interaction (107) or other identifier, such as a browser cookie; see also at least ¶ [0145]: based on the referral uniform resource locators (URL) that cause the advertisement network to load advertisements in various web pages—i.e., also an identifier corresponding to a device of a consumer—the advertisement network can  and 
(ii) an identifier of an online behavior of the consumer (see at least ¶¶ [0043], [0095]-[0096], [0100]-[0102], [0105]-[0106], [0118], and [0145]-[0146] and the analysis above. Online tracking mechanisms such as cookies, referral URLs, pixel trackers, etc. also server as identifiers of online behavior of the consumer. This online behavior includes browsing and purchasing activity);
generating, by the partner matching component of the linking server, a second mapping between the one or more unique identifiers corresponding to the device of the consumer and the identifier of an online behavior of the consumer, in association with visiting a webpage (see at least ¶ [0145]: based on the referral uniform resource locators (URL) that cause the advertisement network to load advertisements in various web pages—i.e., also an identifier corresponding to a device of a consumer—the advertisement network can determine the online behavior of the user (101) via analyzing the web pages that the user (101) has visited; see also at least ¶ [0146]: when the user (101) makes an online purchase from a web page that contains an advertisement that is tracked with the cookie identity, the cookie identity can be correlated to the online transaction and thus to the account of the user (101); see also at least ¶ [; see also at least ¶ [0102]: a look up table is used to map browser cookie information (e.g., IP address, timestamp, cookie ID)—i.e., also an identifier corresponding to a device of a consumer—to the account data (111) that identifies the user (101) in the transaction handler (103); see also at least ¶¶ [0052] and [0442]-[0448]);
receiving, by an offline matching component of the linking server from a data source other than the device of the consumer, data reflective of an offline payment transaction, the offline payment transaction data comprising the identifier of the payment card (see at least ¶ [0253]: the transaction in which the offer (186) is redeemed may be an offline transaction at, for example, a "brick and mortar" retail store; see also at least ¶ [0260]: the computing apparatus is to receive a communication related to an offline transaction to be processed by a transaction handler (103) to make a payment from the issuer to an acquirer via the transaction handler (103). The communication includes the account identifier (e.g., 142) submitted from a transaction terminal (105) of a merchant to the acquirer; see also at least ¶ [0286]: each of the transaction records (301) is for a particular transaction processed by the transaction handler (103). Each of the transaction records (301) provides information about the particular transaction, such as the account number (302) of the consumer account (146) used to pay for the purchase, the date (303) (and/or time) of the transaction, the amount (304) of the transaction, the ID (305) of the merchant who receives the payment, the category (306) of the merchant, the channel (307) through which the purchase was made, etc. Examples of channels include online, offline in-store, via phone, etc. In one embodiment, the transaction records (301) may further include a field to identify a type of transaction, such as card-present, card-not-present, etc.; see also at least ¶¶ [0052] and [0442]-[0448]; see also at least ¶¶ [0038], [0365], and [0386]); and
identifying, by the offline matching component of the linking server, a link between the online behavior and the offline transaction by matching the one or more unique identifiers corresponding to the device of the consumer and the identifier of the payment card in the generated first mapping, the generated second mapping, and the received offline payment transaction data (see at least ¶ [0036]: the transaction handler is to use predetermined correlation criteria to link the online advertisement and the offline transaction and to determine whether the subsequent offline transaction by the customer resulted from the earlier presentation of the online advertisement to the customer; see also at least ¶ [0046]: the correlator (117) is to use a browser cookie, or other identifiers, to match an online advertisement (119) with an offline purchase; see also at least ¶ [0049]: when the predetermined correlation criteria are ; and
generating, by the linking server, a report based on the link between the online behavior and the offline transaction (see at least ¶ [0063]: centralized data warehouse (149) can be used to support corporate sales forecasting, fraud analysis reporting, sales/customer relationship management (CRM) business intelligence, credit risk prediction and analysis, advanced authorization reporting, merchant benchmarking, business intelligence for small business, rewards, etc.; see also at least ¶ [0114]: the portal (143) is configured to report the correlation result (123) to a partner, such as a search engine, a publisher, or a merchant, to allow the partner to use the correlation result (123) to measure the effectiveness of advertisements and/or search result customization, to arrange rewards, etc.; see also at least ¶ [0351]: the aggregated spending profile (341) can be used in a spending comparison report, such as comparing a sub-population of interest against the overall population, determining how cluster distributions and mean .

Claim 2: Fordyce discloses the limitations as shown in the rejection above. Further, Fordyce, as shown, discloses the following limitations:
receiving the one or more unique identifiers corresponding to the device of the consumer by way of a browser cookie (see at least ¶ [0100]: the user data (125) uses browser cookie information to identify the user (101). The browser cookie information is matched to account information (142) or the account number (302) to identify the user specific profile (131), such as aggregated spending profile (341); see also at least ¶ [0095]: the user data (125) includes an identifier of the user (101), such as a global unique identifier (GUID), a personal account number (PAN) (e.g., credit card number, debit card number, or other card account number), or other identifiers that uniquely and persistently identify the user (101) within a set of identifiers of the same type. Alternatively, the user data (125) may include other identifiers, such as an Internet Protocol (IP) address of the user (101), a name or user name of the user (101), or a browser cookie ID—i.e., an identifier corresponding to a device of a consumer—which identify the user (101) in a local, temporary, transient and/or anonymous manner. Some of these identifiers of the user (101) may be provided by publishers, advertisers, ad networks, search engines, merchants, or the user tracker (113). In one embodiment, such identifiers are correlated to the user (101) based on the overlapping or proximity of the time period of their usage to establish an identification reference table; see also at least ¶ [0102]: a look up table is used to map browser cookie information (e.g., IP address, timestamp, cookie ID)—i.e., also an identifier corresponding to a device of a consumer—to . 

Claim 3: Fordyce discloses the limitations as shown in the rejection above. Further, Fordyce, as shown, discloses the following limitations:
receiving the one or more unique identifiers corresponding to the device of the consumer by way of a Hosted Payment Page (see at least ¶ [0367] and FIG. 4: the transaction handler (103) is coupled between an issuer processor (145) and an acquirer processor (147) to facilitate authorization and settlement of transactions between a consumer account (146) and a merchant account (148). The transaction handler (103) records the transactions in the data warehouse (149). The portal (143) is coupled to the data warehouse (149) to provide information based on the transaction records (301), such as the transaction profiles (127) or aggregated spending profile (341). The portal (143) may be implemented as a web portal, a telephone gateway, a file/data server, etc.; see also at least ¶ [0105]: when the user (101) makes a payment online by submitting the account information (142) to the transaction terminal (105) (e.g., an online store), the transaction handler (103) obtains the IP address from the transaction terminal (105) via the acquirer processor (147). The transaction handler (103) stores data to indicate the use of the account information (142) at the IP address at the time of the transaction request; see also at least ¶ [0169]: when the user (101) uses the account identifier (181) to make purchases as a member, the merchant may further provide information about the purchases—i.e., unique identifiers corresponding to a particular only transaction—and the transaction handler (103) can store the information about the purchases as part of the loyalty record (187); see also at least ¶¶ [0095], [0145], [0156], and [0430]). 

Claim 4: Fordyce discloses the limitations as shown in the rejection above. Further, Fordyce, as shown, discloses the following limitations:
receiving the one or more unique identifiers corresponding to the device of the consumer by way of an Application Programming Interface for processing an online payment transaction (see at least . 

Claim 5: Fordyce discloses the limitations as shown in the rejection above. Further, Fordyce, as shown, discloses the following limitations:
wherein the unique identifier corresponding to a particular online transaction of the consumer is received in association with an identifier of a transaction for an online payment transaction (see at least ¶¶ [0103]-[0105]: when the user (101) makes a payment online by submitting the account information (142) to the transaction terminal (105) (e.g., an online store), the transaction handler (103) obtains the IP address from the transaction terminal (105) via the acquirer processor (147). The transaction handler (103) stores data to indicate the use of the account information (142) at the IP address at the time of the transaction request. When an IP address in the query received in the portal (143) matches the IP address previously recorded by the transaction handler (103), the portal (143) determines that the user (101) identified by the IP address in the request is the same user (101) associated with the account of the transaction initiated at the IP address; see also at least the analysis of the particular online transaction of the consumer presented above regarding this feature in the context of claim 1). 

Claim 6: Fordyce discloses the limitations as shown in the rejection above. Further, Fordyce, as shown, discloses the following limitations:
wherein the identifier of the transaction is received by way of a pixel tag (see at least ¶ [0043]: the identity of the consumer is tracked at least in part by the transaction handler. For example, a web portal of the transaction handler may use a transparent pixel in an online advertisement to track the identity of the online user, which can be subsequently correlated to the account information of the user; see also at least ¶ [0044]). 

Claim 7: Fordyce discloses the limitations as shown in the rejection above. Further, Fordyce, as shown, discloses the following limitations:
wherein the pixel tag comprises an image-based pixel tag (see at least ¶¶ [0043]-[0044]). 

Claim 10: Fordyce discloses the limitations as shown in the rejection above. Further, Fordyce, as shown, discloses the following limitations:
receiving the identifier of the online behavior by way of a pixel tag (see at least ¶ [0043]: the identity of the consumer is tracked at least in part by the transaction handler. For example, a web portal of the transaction handler may use a transparent pixel in an online advertisement to track the identity of the online user, which can be subsequently correlated to the account information of the user; see also at least ¶ [0044]). 

Claim 11: Fordyce discloses the limitations as shown in the rejection above. Further, Fordyce, as shown, discloses the following limitations:
receiving the identifier of the online behavior by way of a log file (see at least ¶ [0145]: alternatively, or in combination, the third party website uses the server logs to track the activities of the user (101). The third party website may allow an advertisement network to present advertisements on portions of the web pages. The advertisement network tracks the user behavior using its server logs and/ or browser cookies; see also at least ¶ [0215]: the request for purchase details is provided in real time with the authorization message; and the exchange of the purchase details and matching may occur real-time outside the authorization process, or at the end of the day via a batch file for multiple transactions; see also at least ¶ [0235]). 

Claims 12 and 18: Fordyce discloses the limitations as shown in the rejection above. Further, Fordyce, as shown, discloses the following limitations: 
wherein the first mapping is generated in association with an online payment transaction (see at least ¶¶ [0103]-[0105]: when the user (101) makes a payment online by submitting the account information (142) to the transaction terminal (105) (e.g., an online store), the transaction handler (103) obtains the IP address from the transaction terminal (105) via the acquirer processor (147). The transaction handler (103) stores data to indicate the use of the account information (142) at the IP address at the time of the transaction request. When an IP address in the query received in the portal (143) matches the IP address previously recorded by the transaction handler (103), the portal (143) determines that the user (101) identified by the IP address in the request is the same user (101) associated with the account of the transaction initiated at the IP address). 

Claims 13 and 17: Fordyce discloses the limitations as shown in the rejection above. Further, Fordyce, as shown, discloses the following limitations:
wherein the online behavior comprises viewing an advertisement (see at least ¶ [0037]: via online tracking, the identifier of the offer is also associated with online activity of a user, such as viewing an advertisement, performing online searches, browsing web pages, or any other kind of online activities; see also at least ¶¶ [0043]-[0044], [0096], [0100]-[0102], and [0118]), and 
the identifier of the online behavior comprises an identifier of an advertising campaign (see at least ¶ [0152]: based on the transaction data (109) or transaction records (301) and/or the registration data, the profile generator (121) is to identify the clusters of cardholders and the values representing the affinity of the cardholders to the clusters. Various entities may place bids according to the clusters and/or the values to gain access to the cardholders, such as the user (101). For example, an issuer may bid on access to offers; an acquirer and/or a merchant may bid on customer segments—i.e., advertising campaigns identified by offer identifies, user identifiers, cookie identifiers, and any other identifier used to track the user in the campaign. An auction engine receives the bids and awards segments and offers based on the received bids; see also at least ¶ [0044]: downloading the advertisement (119) in a browser at the point of interaction (107), the URL directs the browser to the transaction handler (103) to receive a transparent pixel, or other token—i.e., also an identifier corresponding to a device of a consumer—that may be added to the advertisement without impacting the appearance or impression of the advertisement (119). In the process of providing the pixel, the transaction handler (103) can ascertain the source of the webpage (e.g., referral URL) in which the advertisement (119) appears. The transaction handler (103) can also ascertain the IP address of the point of interaction (107) or other identifier, such as a browser cookie;  see also at least ¶ [0145]: based on the referral uniform resource locators (URL) that cause the advertisement network to load advertisements in various web pages—i.e., also an identifier corresponding to a device of a consumer—the advertisement network can determine the online behavior of the user (101) via analyzing the web pages that the user (101) has visited; see also at least ¶¶ [0095], [0157], [0164], [0145]-[0146], and [0350]). 

Claim 15: Fordyce discloses the limitations as shown in the rejection above. Further, Fordyce, as shown, discloses the following limitations:
wherein the data is received by way of a network interface (see also at least ¶ [0043]: a web portal of the transaction handler may use a transparent pixel in an online advertisement to track the identity of the online user, which can be subsequently correlated to the account information of the user; see also at least ¶¶ [0037], [0044]-[0046], [0091]-[0095], [0404], and [0449]). 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under AIA  35 U.S.C. § 103 as being unpatentable over Fordyce, III et al. (U.S. Pub. No. 2011/0035278 A1) (hereinafter “Fordyce”) in view of Govindarajan et al (U.S. Pub. No. 2014/0324526 A1) (hereinafter “Govindarajan”). 

Claim 8: Fordyce discloses the limitations as shown in the rejection above. 
Fordyce does not explicitly disclose, but Govindarajan, as shown, teaches the following limitations:
wherein the pixel tag comprises a Javascript-based pixel tag (see at least ¶ [0087]: a tracking pixel 915 is a javascript tag (or, another tag, such as an HTML img tag) embedded in a page provided by the career site 110 that sends information for every view of the page to the beacon 910. The beacon then tracks views of other pages provided by the career site 110 based on information received from tracking pixels 915 embedded in the pages). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the Javascript-based pixel tag taught by Govindarajan with the systems for correlating online and offline activities disclosed by Fordyce, because the systems in Fordyce differ from the claimed invention by the substitution of Fordyce’s pixel tags with Javascript-based pixel 

Response to Arguments
Applicant’s arguments filed December 7, 2020 have been fully considered. The amendment obviate the previous rejections under § 112. The remaining arguments are not persuasive.

Arguments Regarding Rejections Under 35 U.S.C. § 101
Applicant argues that the claimed features are not directed to abstract ideas because there are claim features that include technological elements and the data relates to data about devices. Reply, pp. 10-11. Examiner disagrees for the following reasons. First, to the extent that the claims recite additional elements, these elements are not integral to the identified abstract ideas and addressed in the Step 2A, prong 2 and Step 2B portions of the Alice test analysis. Second, data about devices is still data, and can easily be considered by the human mind or as part of a business process.
Despite having admitted in the Reply submitted June 23, 2020 at page 8 that “The claimed features provide a method of measuring and optimizing the effectiveness of advertising or marketing activities, and the extent to which these activities influence or drive in-store (i.e., offline) sales,” Applicant currently argues that the claimed improvements to the advertising or marketing activities amount to technological improvements. Reply, pp. 8-9 and 11-12. 
However, any improvements to advertising and marketing activities would be improvements in these fields—not to a particular technology or technological field. In other words, the alleged improvement would be to the abstract idea, not anything relating to the technical aspects of the claimed invention.  See SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, slip op. at 14 (Fed. Cir. Aug. 2, 2018) (“What is needed is an inventive concept in the non-abstract application realm. … [L]imitation of the claims to a particular field of information … does not move the claims out of the realm of abstract ideas.”). As discussed in the rejections, the claimed tracking mechanisms for collecting the information, 

Arguments Regarding Rejections Under 35 U.S.C. §§ 102 and 103
Applicant presents several arguments directed toward showing that Fordyce does not disclose the features of the present claims. Although extensive, these arguments assume several features that are not recited in or required by the claim or ignore features cited to in Fordyce. For example, applicant argues regarding the feature receiving, at the linking server, from a data source other than the device of the consumer via an application programming interface upon submission of an online payment transaction that “This feature of claim 1 makes clear that those two specific pieces of data, (i) and (ii), are coming from a source other than the device of the consumer, and through an API at the time the online payment transaction is make.” Reply, p. 16. However, applicant ignores the citations to features from Fordyce that discloses at ¶ [0282] that the entity operating the transaction handler (103) provides the intelligence information in real time as the request for the intelligence information occurs and that this information can be delivered via online communications (e.g., via an application programming interface (API) on a website, or other information server). The real-time disclosure in Fordyce specifies that the transaction information is occurring upon submission of the transaction. Further, the rejections specify how both types of identifier are received within the time frames required by the claims. To the extent that applicant appears to be arguing that these two data elements need to be packaged in a particular data format in a singular API call, the claims do not require such a feature. As with many of the other arguments, this argument ignores features cited in the rejections and attempts to improperly import unrecited features from the specification into the claims. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to targeted advertising and consumer tracking.
U.S. Pub. No. 2015/0348119 A1 to Ferber et al. (targeted advertising based on associated online and offline user behaviors);
U.S. Pub. No. 2002/0062249 A1 to Iannacci (tracking user activities and transactions using universal account identifiers);
U.S. Pub. No. 2010/0082808 A1 to Vaynblat et al. (conventional and generic pixel tags); and 
U.S. Pub. No. 2012/0046996 A1 to Shah et al. (unified data management platform that creates audience segments).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571) 272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas, can be reached at (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622